Case: 12-51278       Document: 00512358807         Page: 1     Date Filed: 08/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 30, 2013
                                     No. 12-51278
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ADOLFO REYES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-800-1


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Adolfo Reyes pleaded guilty to illegal reentry after deportation in violation
of 8 U.S.C. § 1326 and was sentenced to 34 months of imprisonment and three
years of supervised release. Reyes challenges the substantive reasonableness
of his sentence, arguing that his sentence is unreasonable because it is greater
than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a). He argues
that the guidelines range overstated the seriousness of the offense, which was
essentially a trespass. He contends that his 34-month sentence overstated his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51278    Document: 00512358807     Page: 2   Date Filed: 08/30/2013

                                 No. 12-51278

criminal history, his risk of recidivism, his danger to the public, and the
seriousness of his offense, and that the district court misweighed the § 3553
factors.
      We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007).     A within-guidelines sentence is entitled to a
presumption of reasonableness. See Rita v. United States, 551 U.S. 338, 347
(2007). We have rejected the argument that illegal reentry is merely a trespass
offense that is treated too harshly under U.S.S.G. § 2L1.2. See United States v.
Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). The district court considered
Reyes’s personal history and characteristics and the other statutory sentencing
factors in § 3553(a), in particular Reyes’s criminal history of a conviction for
attempted robbery, numerous DUI offenses, and a resisting arrest offense, and
determined that he was a danger to the public. Reyes’s disagreement with the
district court’s weighing of the § 3553(a) factors is insufficient to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence.
See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Reyes has not demonstrated that the district court abused its discretion
by sentencing him to a within-guidelines sentences of 34 months. See Gall, 552
U.S. at 51. The judgment of the district court is AFFIRMED.




                                       2